Title: To James Madison from Bartholomew Dandridge, 5 March 1802
From: Dandridge, Bartholomew
To: Madison, James


					
						Sir
						Aux Cayes 5th. March 1802.
					
					Without doubt you have learnt from the north part of this island, the arrival of about 

twenty five or thirty thousand troops from France at Cape François & port Republican. The first 

news of the arrival of these troops reached this place about the tenth of Feby. We were at first 

informed that they had been received both at the Cape & Port Repubn. in a most friendly manner; 

soon after however we were told that at both places the Troops arriving from France were opposed 

& fired upon at their landing, by the troops of Toussaint & Dessalines, that the Cape was burnt & 

all the white & mulatto inhabitants without exception were butchered by the negroes before they 

left the City, & that they had also destroyed the plantations & Kill’d the white inhabitants 

throughout the whole country. The same was said to be the fate of Port Republican & its vicinity. 

Various other reports were circulated here for some days, none or few of them true, but sufficient 

to cause the greatest anxiety among the whites for the safety of their lives & properties. For some 

days the fate of both was in jeopardy.
					After all, the most accurate information: I can give you is that on the arrival of the 

french fleet off the Cape, an officer was sent in to Know the state of things, & to procure pilots to 

bring in the fleet, that he was recd. very favorably by Genl. Christophe (the Governor, Toussaint 

being absent) & that pilots were immediately sent out to conduct the fleet in, that on entering the 

harbour the next day the fleet was fired upon from the forts at the entrance & that they were soon 

destroyed by the heavy cannon from the large ships of war, that the negro troops set fire to the 

City which was entirely consumed except fifteen or twenty houses. It is said that Toussaint arrived 

at the Cape on the Evening before the entrance of the fleet & that by his orders resistance was 

made: & the City of Cape françois destroyed. I have not heard a word from Colo. Lear since the 

arrival of the french troops, nor can I learn what is become of him. (A part of the french fleet was 

sent from the Cape to port Republicain, where on landing the troops under the command of Genl. 

Boudet, they were fired upon by the orders of Dessalines, who retreated from thence as the french 

troops approached, with so much precipitation as not to have time to burn the town. He however 

carry’d off much treasure & many of the inhabitants, some of which have escaped & returned. 

Dessalines in his retreat from Pt. Republican destroy’d the plantations wherever he passed, burnt 

the town of Leogane & Kill’d most of its inhabitants. From thence he pass’d over to Jacqmel, near 

which place he encamped: at Jacqmel he had the sails & rudders of the american & other vessels 

brought on shore, & showed evident intention of burning the town & murdering the white & 

mulatto inhabitants. The Commandant of that place (a black) & the soldiers, shewing no disposition 

to execute his bloody & inhumane orders, he took alarm & went off to the mountains towards P. 

Repubn. Thus was Jacqmel & its inhabitants unexpectedly saved, with the lives of many of our 

Citizens who were there. “Upon the first arrival of the french troops at Port Repubn. Dessalines had 

written to Genl. Laplume, who resides here & commands the South Department that in case the 

french attempted to land troops here, to defend the place as long as he could; but if overpowered 

to burn the town & Kill all the white inhabitants, & to destroy all the plantations in the 

neighbourhood & to retreat to the mountains. It is impossible for me to express the gratitude that 

is due by me & all the americans residing in this Department, to our benevolent & humane Generl. 

Laplume. Our lives & fortunes were wholly depending on his will. On receiving the savagely cruel 

mandate from Dessalines before cited, & before he had received any dispatches from the french 

General, he instantly, prompted thereto by the native goodness of his heart, decided to resist with 

all his force the execution of the bloody decrees of Dessalines’, & prepared to oppose him, shd. he 

bend his course this way from Jacqmel. The officers & soldiers followed the humane example of 

their chief whom they loved & respected; & thus we have been saved. A few days since Genl. 

Darbois arrived here with 700 or 800 men from Port republican & every thing is now perfectly 

tranquil in the south Department. Of these troops only five hundred will remain here & the rest will 

embark for Jeremie this evening, & Genl. Darbois will go there in a day or two. An Embargo has been laid on all American vessels here for a day or two past, by order of 

the Captain General Leclerc.” The cause of this is not Known; it is reported however to have arisen 

from an American vessel’s clearing out from the Cape soon after the arrival of the fleet there under 

pretence of going to Jamaica, & that the same vessel was found in the harbour of St. Mark’s on the 

arrival of the french there, laden with gun powder & arms for Toussaint; whether this be correct or 

not I cannot tell. The Embargo here however will be attended with much delay & expence to several 

of our vessels now laden with produce & ready to depart for the Ud. States. Genl. Laplume has 

promised me to use his endeavors to have this inconvenience removed as soon as possible. I send 

this by a schooner for Baltimore, the Capt. of which by engaging to take on board here 100. 

soldiers & landing them at Jeremie will have liberty to proceed on his voyage to Baltimore. An 

American ship is also put in requisition to day to carry troops to Jeremie.
					The last Letter I had the pleasure to receive from Colo. Lear informed me that I was 

appointed Comml. Agent for Port Repubn. in place of Mr. Ritchie who had resigned. I have not had 

the honor to receive any communication from you on this subject. It will be highly gratifying to 

hear from you in this respect, & generally respecting the relations between the UStates & this 

Island. I have the honor to be with the highest respect & esteem Sir, Yr. mo: obt. Sert.
					
						Bew. Dandridge
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
